Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with JOEL ARMSTRONG on July 29, 2022.

The application has been amended as follows: 
In the Claims: 
	1)	In claim 9, line 3, after “ranging from”, “0” has been deleted and replaced by “1”.
	2)	In claim 9, line 4, before “the”, “it is being understood that” has been deleted and replaced by “wherein”.
	3)	In claim 9, line 5, before “the”, “that” has been deleted.
	4)	In claims 10-16, 18-26, line 1, after “pitch pellets”, “as claimed in” has been deleted and replaced by “of”.
	5)	In claim 14, line 2 after “composition”, “also” has been deleted and replaced by “further”. 
	6)	In claim 15, line 2 after “compound is”, “chosen from” has been deleted and replaced by “selected from the group consisting of”.
	7)	In claim 15, line 4 after “polyethylene glycols (PEGs);”. – mixtures of such compounds” have been deleted and replaced by “and mixtures thereof”.
	8)	In claim 17, line 2 after “compound is”, “chosen from” has been deleted and replaced by “selected from the group consisting of”.
	9)	In claim 19, line 2 after “compound is”, “chosen from:” has been deleted and replaced by “selected from the group consisting of”.
	10)	In claim 23, line 1 after “claim 9,”, “the size of which” has been deleted and replaced by “wherein the size of the pellets”.
	11)	In claim 24, line 1 after “claim 23,”, “the size of which” has been deleted and replaced by “wherein the size of the pellets”.
	12)	In claim 25, line 1 after “claim 9,”, “which is” has been deleted and replaced by “wherein the pellets are”.
	13)	In claim 26, line 1 after “manufacturing”, “the” has been added.


	14)	Claim 27 has been deleted and replaced by:
	“A process comprising at least one of transporting, storing, and handling pitch at ambient temperature, wherein the pitch is in the form of the pitch pellets of claim 9.”
- End of the Amendment



















Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Statement for Reasons for Allowance
Claims 9-27 are allowed.
The present claims are allowable over the “closest prior art” Vincent et al. (WO 2016198782 A1) in view of Muller et al. (US 5382348).  NOTE: 20180155629 is being used for WO 2016/198782.
Vincent et al. teaches pellets of material (¶0020) that can be used as road binder (¶0045) comprising a core and a coating layer (¶0020); the core layer comprising a least a bitumen base (¶0021); and the coating layer comprising 10 to 90% by weight at least one viscosifying compound (¶0022; 0038) and 10 to 90% by weight of at least one anti-agglomerating/anticaking compound (¶0022; 0040).  Vincent et al. teaches the viscosifying agent as being a cellulose derivative (¶0031). The bitumen bases may be chosen from bitumen bases or mixtures of bitumen bases originating from the refining of crude oil, in particular bitumen bases containing asphaltines or pitch (para 0121).  The anti-agglomerating compound/anti-caking compound is chosen from silica (para 0039). The bitumen base has a penetrability of from 5 to 45 1/10 mm, measured at 25.degree.  C. according to standard EN 1426, and/or a ring and ball softening temperature of greater than or equal to 90.degree.  C., the ring and ball softening temperature being measured according to standard EN 1427. (para 0043). 
However, Vincent fails to disclose that the silica is pyrogenic silicas having a specific area of between 120 and 280 m2/g. 
Whereas, Muller discloses bitumen granulate containing powdering and separating agent (abstract). The powdering and granulating agents used for the bitumen granulate may be pyrogenic silicas (col. 1, lines 59-61) which would encompass both hydrophobic and hydrophilic. 
Based on the Applicants arguments and Affidavit filed on 11/17/2021 and 05/11/2022, Applicant surprisingly discovered that pyrogenic silica makes it possible to avoid and to reduce adhesion and agglomeration during the transportation and/or storage and/or handling of pitch pellets, at elevated ambient temperature, over long periods, and for which the properties of the pitch are conserved over time relative to the pellets of the prior art. See the present specification at paragraph [0010]. As evidence, the application as filed contains examples of pitch pellets coated with pyrogenic silica. These examples show that pellets (G;) coated with the pyrogenic silica (Aerosil 200) have a very good load resistance up to 90°C and also a very good resistance to oscillation and vibration at 50°C in so far as they do not deform and do not agglomerate with each other. See specification at Tables 2 and 3. Vincent in view of Muller fails to disclose the pyrogenic silica having a specific area of between 120 and 280 m2/g. 
Vincent also discloses (see paragraphs [0076] and [0100]-[0113]) that the anti- agglomerating compound is advantageously chosen from: fines, generally with a diameter of less than 125 um; wood residues such as lignin, conifer needle powders and conifer cone powders; and mixtures thereof. These preferred compounds do not encompass silica.
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 26-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788